Title: To Alexander Hamilton from Stephen Higginson, 24 August 1793
From: Higginson, Stephen
To: Hamilton, Alexander



Boston Augt. 24. 93
Dr Sir

I have thought that in the present state of things it may be useful for you to know what has been done here relative to the french Claims of a right to fit out privateers in our ports, & the feelings & conduct of people this way on that Subject. Upon inquiry I can not learn that you will have received any farther information than what the news papers will give you but from them you will not learn all that may be useful. Upon this Subject there is but one opinion in every part & throughout this State, except in this Town; there there are but a few who advocate the french Claims, & these are made up of inveterate Antifederalists & men desperate in their circumstances. The former will join any party, & pursue any measures to embarrass the union; & among these are Our Governor, Lt. Governor & some others in public Life, together with some of the principal officers in your Department, employed in the Customs. These have thrown every obstacle in the way of the merchants & others who have endeavoured to check the Spirit for privateering which appeared among our Citizens; & they encouraged the french Consul & his partizans in fitting our Cruizers, by advocating openly their right to do it, & by more privately advising them how to conduct. Mr. Gore has exerted himself much to restrain them; but he has derived no Aid from the Custom house—he has found it difficult to make them act even where the line of duty was too clear to be contested; & where it was not so clear they have declined moving at all. Their whole weight indeed has been obviously in favour of the french Claims & against Government. Some of them have so conducted from habit & inclination, having been always connected intimately with the disaffected & Opposers of all Government, whether of this State or the Union; others may hereafter appear to have had a particular Interest in promoting the business. Nor will the Executive of our Government afford more Aid to the union. Memorials were presented to the Govr. by the merchants & mr. Gore, when the Privateers were fitting out, stating the facts supported by Evidence. This led him to call on the Attorney General for his Opinion, who replied in writing that the french had no such right by Treaty. But the weight of his privy Counsellors overbalanced, aided by his own feelings, every thing else; & they were permitted to go out, & cruize at the mouth of our harbours. Fair promises were made of doing what should appear to be proper; but no decission was ever had on any Question, & the french Consul met with no interruption from our Governmt.
In a few days two prizes & the privateer arrived here, on the day when your circular Letter made its appearance in the papers. One of the prizes was replevied by the marshal, he took possession of her but the  Consul with an armed force from the frigate dispossessed the marshal, & carried the prize under the Stern of the frigate, & gave the Captain of the frigate written orders to protect her from any Arrests. The marshall remained on board in appearance a prisoner, & for three days. Memorials & remonstrances were made during this time to the Governor, the Consul & the Capt of the Frigate to no purpose. The former would not move in the business—the Consul would not order her to be released; & the Capt. said that he could not release her by his instructions without an order from the Consul, but added that the latter was a fool & blockhead so to conduct. Thus they remained ’till this day when the Capt of the Frigate provoked & tired of his situation went to Sea, leaving the prizes behind, when the marshal again got possession of the prize & has brought her to the wharfe. The other prize, American property, was ordered two days ago to be also replevied, & this precept given to the Sheriff, a Governors man, who went to ask leave of the Consul to take possession. He was refused leave, & has not dared to do it till after the Frigate was gone when he ventured on board, but was soon dispossessed by some armed men, or rather prevented taking possession, under the orders of the Consul.
Thus has a small privateer been fitted out agt Law, under the Eyes of the Custom house Officers & the Government of the State. She has sent in prizes which have remained here three days without any Steps being taken. Our Laws have been trampled on, & our Executive Officers, the marshal & Sheriff, been prevented by force from doing their duty, by the orders of a french Consul & the Capt. of this same privateer. The privateer is again equipping & when ready will proceed on a new Cruize. The Spirits of the people in Town are inflamed, in other Seaports they blaze, & in the Country they begin to wax warm. It would be easy to destroy the Privateer prizes & Crew, but the Laws ought to have their course, & no disorders should be committed by the people. But the operation of the Laws must be slow & interrupted when those whose official duty it is to execute do themselves obstruct them.
There certainly is not a hundred men in this Town who are even indifferent on this Subject; but a full half of them, & the most zealous against Government, are men in public Office either under the Union or the State Government. Strange as it may seem, the most violent Antis that We have are men who eat the Bread of the public; & this is the effect in most cases of that accomodating principle of bribing off opposition by Offices.
I have taken the liberty of giving this short view of what has passed that you may see how far you may rely on the energy of men in Office to execute the Laws, from a Sense of duty & upon general principles. Those of the Union, some of them, will go no farther than the clear Letter of instructions will oblige them. They like their Offices too well to hazard them by disobeying position & clear Orders; but these they will execute with a slow & heavy movement and where there is a doubt they will certainly obstruct. Nor will our State officers, who reside here, give you more aid. They are in the Vortex of the Govs. influence, & to this They owe their offices. If any thing is to be done by the Officers here of either set, there must be the full force of clear & positive direction; & this involves in it some difficulty. It is now said in excuse for the Gov~. &cs that they have no directions, & there being no Laws positive, the path of duty is obscure, they must wait explanation. But if directions are given them by dictating you offend the Sovereignty of the State. They are d——d Crew, & they will impede all they can.
I think you ought to know your ground to stand firm, & I have given you not a heighthened view of it. My motive is friendly both as to you & the public, & I am with truth & respect yours &c.

Stephen Higginson


Mr. Gore has behaved well certainly. I shall be kept out of sight I know by you as I wish unless some good will come of appearing openly.

